CLOPTON, J.
— Though acting at different times and in different ways, several persons may commit a joint wrong, the acts preceding its consummation and contributing thereto; and a party may become, by ratification, a wrong-doer jointly with others, if the original wrong was done for his benefit, or to advance some purpose of his own. — Cooley on Torts, 127. Accordingly, where a creditor sues out a writ of attachment, and others become sureties on a bond to indemnify the sheriff, if he levies and seizes property, which is not subject to the attachment, and he accordingly levies, the creditor, sureties and sheriff become joint trespassers. — Lovejoy v. Mowbray, 3 Wal. 1; Screws v. Watson, 48 Ala. 628. Also, if several creditors sue out at different times separate writs of attachment against a common debt- or, and cause them to be simultaneously levied by the same officer, they will be regarded, the levy being wrongful, as joint wrong-doers, though they may have acted separately, without concert, and each was endeavoring to secure a priority of lien. The wrong, in such case, consists in the levy and seizure of the property, which was done by the same officer, at the same time, for each and all of the attaching creditors. They cotemporaneously committed the wrong by a common agent. — Stone v. Dickinson, 5 Allen, 29. But where separate writs of attachment are issued at the suit of several creditors against a common debtor, and levied at different times, though by the same officer, without concert or participation of either in the acts of the others, the trespasses are separate and distinct, for which each creditor is severally liable, though they may have employed the same attorney. — Ellis v. Howard, 17 Vt. 330; Eddy v. Howard, 23 Iowa, 175 ; Chipman v. Palmer, 33 Am. R. 566.
The suit is brought against several defendants for a joint trespass, committed by levying separate writs of attachment sued out by different creditors. Two of the writs were levied at the same time. The others were subse*234quently sued out by other creditors, and levied at subsequent and different times. The acts, which culminated in the wrongs complained of, were not cotemporaneous, nor were the wrongs simultaneously committed. The evidence of separate and distinct trespasses, committed by the defendants severally, was properly excluded, being irrelevant in a suit against all the defendants for a joint trespass.
Affirmed.